Marshall, Justice.
This is a continuation oí Salim v. Salim, 244 Ga. 513 (260 SE2d 894) (1979).
The appellant has filed a motion to be purged of contempt and released from incarceration on the ground that it is impossible for him to comply with the judgment affirmed in the earlier appearance of this case. This motion was set down for a hearing before a judge other than the judge who had issued the contempt order, and this judge granted the motion for release. However, the judge who had originally held the appellant in contempt issued an order to the sheriff prohibiting him from releasing the appellant from contempt. This order, which is the subject of this appeal, was entered by the judge sua sponté and without notice to the parties.
This order was entered by the judge pursuant to Rule 2 (3) of the Local Rules of the Superior Court of DeKalb County, which provides, in pertinent part: “Any and all petitions for modification, rehearing or review of any previous order in any case except ex parte orders or any motion for new trial, shall be heard Only by the Judge who signed the order appealed from, or the Judge in charge of the trial, unless such Judge becomes disqualified for any reason, in which case the Senior Judge shall assign the motion or petition to a designated Judge for hearing.”
The proper method for enforcing this local rule would have been for the appellee to have objected thereunder when the appellant’s motion to be released from contempt came on to be heard by a judge other than the one issuing the contempt order. However, the judge issuing the contempt order was not authorized to enforce this rule by entering an order prohibiting the appellant’s release, where the order was entered without notice and an opportunity to be heard and where neither party had sought to invoke the judge’s authority. Cf. Coweta Bonding Co. v. Carter, 230 Ga. 585 (198 SE2d 281) (1973).

Judgment vacated.


All the Justices concur.